Pursuant to Ind. Appellate Rule 65(D),

                                                                 FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of                               May 17 2012, 9:44 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.
                                                                      CLERK
                                                                    of the supreme court,
                                                                    court of appeals and
                                                                           tax court




ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

VALERIE K. BOOTS                                    GREGORY F. ZOELLER
Marion County Public Defender                       Attorney General of Indiana
Indianapolis, Indiana
                                                    RICHARD C. WEBSTER
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

MARVIN L. BOATRIGHT,                                )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 49A02-1108-CR-729
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                     APPEAL FROM THE MARION SUPERIOR COURT
                           The Honorable Lisa F. Borges, Judge
                            Cause No. 49G04-1006-FC-43912



                                           May 17, 2012

                MEMORANDUM DECISION - NOT FOR PUBLICATION

KIRSCH, Judge
        Marvin L. Boatright (“Boatright”) was convicted of forgery1 as a Class C felony,

for having signed a Certificate of Death as “Funeral Director” after his funeral director’s

license was suspended. The trial court denied his motion to correct error. Boatright

appeals, contending that evidence of his intent to defraud was insufficient to support his

forgery conviction.

        We affirm.

                            FACTS AND PROCEDURAL HISTORY

        In 2007, Boatright was a licensed funeral director and the owner of the Marvin L.

Boatright Funeral Service (“Funeral Home”), located at 2163 North Illinois Street in

Indianapolis. On October 4, 2007, Boatright appeared before the State Board of Funeral

and Cemetery Service (“Board”) for a disciplinary hearing on the Indiana Attorney

General’s petition for suspension of Boatright’s funeral director’s license (“License”).2

Tracy Hicks (“Hicks”), who had worked for the Indiana Professional Licensing Agency

for twenty-six years, was the Board’s Director and presided over the hearing. Evidence

was presented at the hearing, after which, the Board orally informed Boatright of its

decision to suspend his License indefinitely with no right to petition for reinstatement for

six months. The Board also informed Boatright that it would render a written ruling and

order, and that his License would be suspended from the date of the written order.


        1
            See Ind. Code § 35-43-5-2(b).
        2
          A funeral home and a funeral director must each be licensed. A funeral home license is specific
to the location and is issued pursuant to Indiana Code section 25-15-4-1. While a funeral director’s
license is specific to the individual and is issued pursuant to Indiana Code section 25-15-4-3. The license
at issue was Boatright’s individual funeral director’s license. The Board did not seek to take any action
against the license of the Funeral Home.

                                                    2
       The Board’s written order (“the Order”) suspending Boatright’s License was

issued on October 25, 2007. The Order restated the Board’s oral decision that, on that

date, Boatright’s License was suspended indefinitely with no right to petition for

reinstatement for six months. The Order further informed Boatright that he was required

to obtain ten hours of continuing education relating to funeral directors and funeral

homes in addition to the ten hours required by law.

       A copy of the Order was sent to Boatright, using the Funeral Home’s Illinois

Street address, by certified mail with “return receipt” requested. The “return receipt” was

addressed to: “Indiana Professional Licensing Agency, Tracy Hicks, Group 12, 402 W.

Washington St., Rm. W072, Indianapolis, Indiana 46204.” State’s Ex. 21. On October

27, 2007, Paula Warner (“Warner”), a funeral director employed by the Funeral Home,

received the envelope containing the Order, signed and returned the “return receipt,” and

placed the envelope on Boatright’s desk. At trial, Boatright claimed that he was not

made aware of the registered mail until December 7, 2007. Tr. at 355.

       George Allen Miller, Jr. (“Miller”) died on Monday, November 5, 2007, a date

after which Boatright’s License had been suspended by the Board. Between that date and

November 19, 2007, Boatright signed Miller’s Certificate of Death (“Death Certificate”).

Boatright placed his signature in the box designated “Signature of Funeral Director.”

State’s Ex. 25. Also on that certificate, Boatright placed his License number in the spot

designated for funeral director’s license number. Id.

       On June 2, 2010, a Grand Jury indictment was filed against Boatright charging one

count of Class C felony corrupt business influence, ten counts of Class C felony forgery,

                                            3
and three counts of Class C felony theft. Following a two-day trial, the jury found

Boatright guilty of Count II—Class C felony forgery for signing Miller’s Death

Certificate as “Funeral Director.”     The jury was unable to reach a verdict on the

remaining thirteen counts, and the trial court declared a mistrial as to those counts.

       Boatright filed a motion to correct error and asked the trial court to set aside his

conviction on Count II on the basis that “there is a specific statute [Indiana Code section

25-15-8-24] which covers the activities that Mr. Boatright engaged in, namely, that he

was practicing funerals without a valid license, which is a [C]lass B infraction,” and not

Class C felony forgery as alleged. Tr. at 468. At the sentencing hearing, held on July 22,

2011, the trial court entered judgment of conviction for the Class C felony forgery

verdict. Addressing Boatright’s motion to correct error, the trial court stated as follows:

       I do think that the essential elements of forgery versus the essential
       elements of the crime that you suggest is more specific, . . . the evidence to
       [C]ount [II] was with regard to signing the [D]eath [C]ertificate as if
       [Boatright] were a licensed funeral director, allegedly knowing that he was
       not. I know your client has maintained that he did not know that his
       [L]icense was suspended. He testified to that at trial[,] however, the jury
       chose to reject that testimony for whatever reason, because I certainly can’t
       see into their mind, but they did reject that and returned a verdict of guilty.

Tr. at 471. The trial court then denied Boatright’s motion to correct error.

       During sentencing, the trial court found aggravating and mitigating circumstances

and imposed an aggravated sentence of five years with two years executed and three

years suspended. Boatright was ordered to serve two years on home detention, and to be

on two years of probation thereafter. He was also ordered to perform eighty hours of

community service work and to go through the “Thinking for a Change” program. Id. at


                                              4
491. Boatright now appeals.

                            DISCUSSION AND DECISION

       When reviewing sufficiency of the evidence to support a conviction, we consider

only the probative evidence and reasonable inferences supporting the trial court’s

decision. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). It is the fact-finder’s role,

and not ours, to assess witness credibility and weigh the evidence to determine whether it

is sufficient to support a conviction. Id. To preserve this structure, when confronted with

conflicting evidence, we consider it most favorably to the trial court’s ruling. Id. We

affirm a conviction unless no reasonable fact-finder could find the elements of the crime

proven beyond a reasonable doubt. Id. It is therefore not necessary that the evidence

overcome every reasonable hypothesis of innocence; rather, the evidence is sufficient if

an inference reasonably may be drawn from it to support the trial court's decision. Id. at

147.

       Forgery is committed when a defendant, with intent to defraud, makes, utters, or

possesses a written instrument “in such a manner that it purports to have been made: (1)

by another person; (2) at another time; (3) with different provisions; or (4) by authority of

one who did not give authority.” Ind. Code § 35-43-5-2(b). In Count II, the State alleged

that: Boatright “on or between November 5, 2007 and November 19, 2007, did, with

intent to defraud, make a written instrument, that is: a Certificate of Death . . . in such a

manner that said instrument purported to have been made with different provisions,

namely: that Marvin L. Boatright has a valid license number.” Appellant’s App. at 89.

Boatright contends that the evidence was insufficient to support his conviction because

                                             5
the State failed to prove (1) that he had actual knowledge that his license was suspended

when he signed the Death Certificate, and (2) that he had the intent to defraud.

       The State’s theory at trial was that intent to defraud could be inferred from the fact

that Boatright signed Miller’s Death Certificate after his License was suspended.

Boatright contends that, while the “return receipt” provided evidence that the Order was

delivered to the Illinois Street address, there was no evidence that Boatright saw or

opened the Order, or otherwise learned that his License was suspended.             Boatright

contends that the State presented no evidence that he was informed of the effective date

of his License suspension in person or by telephone prior to signing the Death Certificate.

“In fact, there was no direct evidence at all that [Boatright] was aware of the suspended

status of his license on the unknown date he signed the death certificate.” Appellant’s Br.

at 7 (emphasis added).

       Contrary to Boatright’s suggestion, notice need not be proven by direct evidence.

“Whether or not actual notice has been given is a question of ultimate fact, provable by

any competent evidence.” Miller v. Culver Cmty. Sch. Corp., 493 N.E.2d 181, 182 (Ind.

Ct. App. 1986). “[T]he evidence may be . . . direct, positive, and overwhelming . . . or it

may be entirely indirect and circumstantial.” Id. at 183 (citation omitted). “Whe[n]ever,

from competent evidence, either direct or circumstantial, the court or the jury is entitled

to infer . . . that the information was personally communicated to or received by the party,

the notice is actual.” Id. (citation omitted).

       Boatright was present at his disciplinary hearing held before the Board on October

4, 2007, during which the Board orally informed him that it was suspending his funeral

                                                 6
director’s License indefinitely. The Board also orally informed Boatright that it would

render a written ruling and order and that his License would be suspended beginning on

the date of the Order. By Boatright’s own admission, the State presented circumstantial

evidence in the form of testimony from two witnesses: Hicks, the Board’s Director, and

Warner, a funeral director working at the Funeral Home, who “testified that the [Board’s

Order was] mailed to [] Boatright” at the Funeral Home’s Illinois Street address, “by

certified mail and that a receipt card for the letter was signed by Paula Warner and

returned to the Board.” Appellant’s Br. at 7. The returned receipt card, which contained

a return-address to Hicks at the Professional Licensing Agency, was admitted into

evidence. Id. Warner testified at trial and acknowledged her signature on the receipt

card for the certified letter. Tr. at 245. Asked by the prosecutor what she “would have

done” with the letter after signing for it, Warner stated that she would have “put it on

[Boatright’s] desk.” Id. In finding Boatright guilty of forgery, the jury determined that

there was sufficient evidence that he had received actual notice of his License suspension

prior to signing the Death Certificate. Boatright’s argument is, essentially, a request that

we reweigh the evidence, which we cannot do. Jackson v. State, 925 N.E.2d 369, 375

(Ind. 2010).

       Boatright next contends that the evidence is insufficient to prove that he signed the

Death Certificate with the intent to defraud because the State failed to show any benefit

to Boatright or any potential injury to any other entity. He contends that in order to

possess the requisite intent to defraud there must be the “intent to deceive and thereby

work a reliance and an injury.” Appellant’s Br. at 10. Boatright asserts that signing the

                                             7
Death Certificate brought him no benefit because another funeral director at his Funeral

Home could have signed it. Appellant’s Br. at 10. He also maintains that the Board—the

body that suspended his license—could not have been fooled into thinking that his

License was valid, and therefore there could have been no reliance or injury on the part of

the Board. Id. at 11.

       Boatright bases his argument, in part, on Eifler v. State, 570 N.E.2d 70 (Ind. Ct.

App. 1991), trans. denied, which, in discussing the issue of intent, noted that “[i]ntent to

defraud also involves an intent to deceive and thereby work a reliance and injury.”

Eifler, 570 N.E.2d at 77 (citing Wendling v. State, 465 N.E.2d 169, 170 (Ind. 1984)).

However, as Boatright concedes, the Eifler court explained that there must be “a potential

benefit to the maker or potential injury to the defrauded party.” Id. (emphasis added).

“Thus, a definite resulting injury is not required to prove fraudulent intent; the potential

for injury is sufficient.” Jacobs v. State, 640 N.E.2d 61, 65 (Ind. Ct. App. 1994).

       While the “intent to deceive and thereby work a reliance and injury” has been

cited as an element in a forgery conviction, Eifler, 570 N.E.2d at 77, it is not a statutory

element of the crime.3 Here, the trial court gave the jury Preliminary Instruction Number

5B, which provided as follows:

       The crime of forgery, as charged in Count II, is defined by law as follows:

              A person who, with intent to defraud, makes a written instrument in
       such a manner that it purports to have been made with different provisions,
       commits forgery, a Class C felony.
       3
         It is interesting to note that the Eifler language—“an intent to defraud involves an intent to
deceive and thereby work a reliance and injury”—was first stated in Wendling with a citation to only
Black’s Law Dictionary.


                                                  8
               Before you may convict the defendant, the State must have proved
        each of the following beyond a reasonable doubt:
               1.     The defendant, Marvin Boatright
               2.     With intent to defraud
               3.     Made a written instrument
               4.     Purporting to have been made with different provisions,
                      namely: that Marvin Boatright has a valid license number.

Appellant’s App. at 107. The jury also received Final Instructions Number 27 and 28,

which provided in pertinent part:           (1) “‘Make’ means to draw, prepare, complete,

counterfeit, copy or otherwise reproduce, or alter any written instrument in whole or in

part”; and (2) “‘Written instrument’ means a paper, document, or other instrument

containing written matter . . . .” Id. at 147. Although the jury was not instructed

regarding the specific need to find that Boatright benefited or to find that another was

injured by the fraudulent completion of the Death Certificate, Boatright did not object.4

        The question of a person’s criminal intent at the time of the commission of a crime

is a question of fact for the jury. DiTommaso v. State, 566 N.E.2d 538, 541 (Ind. 1991).

“[I]ntent to defraud may be proven by circumstantial evidence.” McHenry v. State, 820

N.E.2d 124, 127 (Ind. 2005). Because intent is a mental state, the fact-finder often must

“resort to the reasonable inferences based upon an examination of the surrounding

circumstance to determine” whether, from the person’s conduct and the natural

consequences therefrom, there is a showing or inference of the requisite criminal intent.

Diallo v. State, 928 N.E.2d 250, 252–53 (Ind. Ct. App. 2010) (internal citations omitted).

        The jury’s verdict reflects its understanding that Boatright knew that his License

        4
           There is no evidence in the record before us that Boatright objected to this instruction. The
transcript merely provides, “Court reads preliminary instructions to jury.” Tr. at 17.

                                                   9
was suspended and yet he signed Miller’s Death Certificate as if his License was still

valid. From the evidence presented at trial, a reasonable jury could have concluded that

Boatright had the intent to defraud.

       Affirmed.

BARNES, J., and BRADFORD, J., concur.




                                          10